Exhibit 10.1

Execution Version

SUPPORT AGREEMENT

THIS SUPPORT AGREEMENT, dated as of October 22, 2020 (this “Agreement”), is
entered into by and between CONSOL Coal Resources LP, a Delaware limited
partnership (the “Partnership”), and CONSOL Energy Inc., a Delaware corporation
(“Parent”).

RECITALS

WHEREAS, concurrently with the execution of this Agreement, Parent, Transformer
LP Holdings Inc., a Delaware corporation and a wholly owned Subsidiary of Parent
(“Holdings”), Transformer Merger Sub LLC, a Delaware limited liability company
and a wholly owned Subsidiary of Holdings (“Merger Sub”), the Partnership and
CONSOL Coal Resources GP LLC, a Delaware limited liability company and the
general partner of the Partnership (the “General Partner”), are entering into an
Agreement and Plan of Merger (as it may be amended from time to time, the
“Merger Agreement”), pursuant to which (and subject to the terms and conditions
set forth therein) Merger Sub shall be merged with and into the Partnership, the
separate existence of Merger Sub shall cease and the Partnership shall survive
and continue to exist as a Delaware limited partnership (the “Merger”);

WHEREAS, as of the date hereof, Parent is the Record Holder and beneficial owner
of, and has the right to vote and dispose of, the number of common units
representing limited partner interests in the Partnership (“Common Units”) set
forth opposite its name on Schedule A hereto (the “Existing Units”);

WHEREAS, as a condition and inducement to the Partnership’s willingness to enter
into the Merger Agreement and to proceed with the transactions contemplated
thereby, including the Merger, Parent is entering into this Agreement; and

WHEREAS, Parent acknowledges that the Partnership is entering into the Merger
Agreement in reliance on the representations, warranties, covenants and other
agreements of Parent set forth in this Agreement and would not enter into the
Merger Agreement if Parent did not enter into this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, Parent
hereby agrees as follows:

1. Defined Terms. The following capitalized terms, as used in this Agreement,
shall have the meanings set forth below. Capitalized terms used but not defined
in this Agreement shall have the meanings ascribed to them in the Merger
Agreement.

“Conflicts Committee” has the meaning ascribed thereto in the Partnership
Agreement.

“Covered Unitholder” means Parent and each such other Person as may later become
party to this Agreement as a result of becoming a Record Holder or beneficial
owner of Covered Units pursuant to Section 7(a), by joinder or otherwise.



--------------------------------------------------------------------------------

“Covered Units” means the Existing Units, together with any Common Units of
which Parent becomes the Record Holder or beneficial owner on or after the date
hereof (or any Common Units with respect to which any Person who may later
become a party to this Agreement pursuant to Section 7(a), by joinder or
otherwise, if applicable, becomes the Record Holder or beneficial owner on or
after the date hereof).

“Proxy Designee” means a Person designated by the Conflicts Committee by written
notice to each of the parties hereto, which notice may simultaneously revoke the
designation of any other Person as a Proxy Designee.

“Record Holder” has the meaning ascribed thereto in the Partnership Agreement.

“Transfer” means, directly or indirectly, to sell, transfer, assign, pledge,
encumber or similarly dispose of (by merger (including by conversion into
securities or other consideration), by tendering into any tender or exchange
offer, by testamentary disposition, by operation of Law or otherwise), either
voluntarily or involuntarily, or to enter into any contract, option or other
arrangement or understanding with respect to the voting of or sale, transfer,
assignment, pledge, encumbrance or similar disposition of (by merger, by
tendering into any tender or exchange offer, by testamentary disposition, by
operation of Law or otherwise).

2. Agreement to Vote Covered Units and Deliver Written Consent. Prior to the
Termination Date (as defined herein), each Covered Unitholder, severally and not
jointly, irrevocably and unconditionally agrees that it shall (a) within two
Business Days after the Registration Statement becomes effective under the
Securities Act (but, for the avoidance of doubt, not until such Registration
Statement becomes effective), deliver (or cause to be delivered) a written
consent pursuant to Section 13.11 of the Partnership Agreement covering all of
the Covered Units approving the Merger, the adoption of the Merger Agreement and
the transactions contemplated by the Merger Agreement, (b) not revoke any such
written consent delivered in accordance with clause (a), and (c) at any meeting
of the limited partners of the Partnership (whether annual or special and
whether or not an adjourned or postponed meeting), however called and in
connection with the Merger, appear at such meeting or otherwise cause the
Covered Units to be counted as present thereat for purposes of establishing a
quorum and vote (or consent), or cause to be voted at such meeting (or validly
execute and return and cause such consent to be granted with respect to), in
person or by proxy, all Covered Units (in all manners and by each applicable
class): (i) in favor of the Merger, the approval of the Merger Agreement and any
other matter necessary or desirable for the consummation of the transactions
contemplated by the Merger Agreement, including the Merger, and (ii) against any
action, agreement, transaction or proposal that is intended, would reasonably be
expected, or the result of which would reasonably be expected, to impede,
interfere with, delay, postpone, discourage, frustrate the purposes of, or
adversely affect any of the transactions contemplated by the Merger Agreement,
including the Merger. For the avoidance of doubt, no Covered Unitholder (in its
capacity as a unitholder of the Partnership) shall be under any obligation
whatsoever to require or request that the limited partners of the Partnership
vote on, consent to or otherwise approve or reject any matter or issues;
notwithstanding the foregoing, if any Covered Unitholder is the beneficial
owner, but not the Record Holder, of any Covered Units, such beneficial owner
agrees to take all actions necessary to cause the Record Holder and any nominees
to vote (or execute a consent with respect to) all of such Covered Units in
accordance with this Section 2.

 

2



--------------------------------------------------------------------------------

3. Grant of Irrevocable Proxy; Appointment of Proxy.

(a) FROM AND AFTER THE DATE HEREOF UNTIL THE TERMINATION DATE, EACH COVERED
UNITHOLDER HEREBY IRREVOCABLY AND UNCONDITIONALLY GRANTS TO, AND APPOINTS, JAMES
A. BROCK, MITESHKUMAR B. THAKKAR AND MARTHA A. WIEGAND AND ANY OTHER PROXY
DESIGNEE, EACH INDIVIDUALLY, AS SUCH COVERED UNITHOLDER’S PROXY AND
ATTORNEY-IN-FACT (WITH FULL POWER OF SUBSTITUTION) TO VOTE (OR EXERCISE A
WRITTEN CONSENT WITH RESPECT TO) THE COVERED UNITS SOLELY IN ACCORDANCE WITH
SECTION 2. THIS PROXY IS IRREVOCABLE (UNTIL THE TERMINATION DATE AND EXCEPT AS
TO ANY PROXY DESIGNEE WHOSE DESIGNATION AS A PROXY DESIGNEE IS REVOKED BY THE
CONFLICTS COMMITTEE) AND COUPLED WITH AN INTEREST AND EACH COVERED UNITHOLDER
SHALL TAKE SUCH FURTHER ACTION OR EXECUTE SUCH OTHER INSTRUMENTS AS MAY BE
NECESSARY TO EFFECTUATE THE INTENT OF THIS PROXY AND HEREBY REVOKES ANY OTHER
PROXY PREVIOUSLY GRANTED BY SUCH COVERED UNITHOLDER, AS APPLICABLE, WITH RESPECT
TO THE COVERED UNITS (AND EACH COVERED UNITHOLDER HEREBY REPRESENTS TO THE
PARTNERSHIP THAT ANY SUCH OTHER PROXY IS REVOCABLE AND HEREBY REVOKES ANY SUCH
OTHER PROXIES). EACH COVERED UNITHOLDER HEREBY AFFIRMS THAT THE IRREVOCABLE
PROXY SET FORTH IN THIS SECTION 3 IS GIVEN IN CONNECTION WITH THE MERGER
AGREEMENT, AND THAT SUCH IRREVOCABLE PROXY IS GIVEN TO SECURE THE PERFORMANCE OF
THE DUTIES OF SUCH COVERED UNITHOLDER UNDER THIS AGREEMENT.

(b) The proxy granted in this Section 3 shall automatically expire upon the
termination of this Agreement.

4. No Inconsistent Agreements. Each Covered Unitholder hereby represents,
covenants and agrees that, except as contemplated by this Agreement, it (a) has
not entered into, and shall not enter into at any time prior to the Termination
Date, any voting agreement or voting trust with respect to any Covered Units and
(b) has not granted, and shall not grant at any time prior to the Termination
Date, a proxy or power of attorney with respect to any Covered Units, in either
case, which is inconsistent with each Covered Unitholder’s obligations pursuant
to this Agreement.

5. Termination. This Agreement shall terminate upon the earliest of (a) the
Effective Time, (b) the termination of the Merger Agreement in accordance with
its terms and (c) the mutual written agreement of the parties hereto (duly
authorized by the Parent Board and the Conflicts Committee) to terminate this
Agreement (such earliest date being referred to herein as the “Termination
Date”); provided that the provisions set forth in Sections 13 to 19 shall
survive the termination of this Agreement; provided further that any liability
incurred by any party hereto as a result of a breach of a term or condition of
this Agreement prior to such termination shall survive the termination of this
Agreement. Except as set forth in the preceding sentence, upon termination of
this Agreement, none of the Covered Unitholders shall have any further
obligations or liabilities hereunder.

 

3



--------------------------------------------------------------------------------

6. Representations and Warranties of each Covered Unitholder. Each Covered
Unitholder, severally (but not jointly) and making representations only as to
itself, hereby represents and warrants to the Partnership as follows:

(a) Such Covered Unitholder is the Record Holder and beneficial owner of, and
has good and valid title to, its respective Covered Units, free and clear of
Liens other than as created by this Agreement, the Merger Agreement or arising
under generally applicable securities Laws. Such Covered Unitholder has voting
power, power of disposition, and power to agree to all of the matters set forth
in this Agreement, in each case with respect to all of such Covered Units. As of
the date hereof, other than the Covered Units, such Covered Unitholder is not
the Record Holder and does not own beneficially any (i) Common Units or other
voting securities of the Partnership, (ii) securities of the Partnership
convertible into or exchangeable for Common Units or other voting securities of
the Partnership or (iii) options or other rights to acquire from the Partnership
any Common Units, other voting securities or securities convertible into or
exchangeable for Common Units or other voting securities of the Partnership. The
Covered Units are not subject to any voting trust agreement or other contract to
which such Covered Unitholder is a party restricting or otherwise relating to
the voting or Transfer of the Covered Units. Such Covered Unitholder has not
appointed or granted any proxy or power of attorney that is still in effect with
respect to any Covered Units, except as contemplated by this Agreement.

(b) Such Covered Unitholder is duly organized, validly existing and in good
standing under the Laws of Delaware, or such other Laws of its jurisdiction, and
has all requisite power and authority to execute and deliver this Agreement and
to perform its obligations hereunder. The execution and delivery of this
Agreement by such Covered Unitholder, the performance by such Covered Unitholder
of its obligations hereunder and the consummation by such Covered Unitholder of
the transactions contemplated hereby have been duly and validly authorized by
such Covered Unitholder and no other actions or proceedings on the part of such
Covered Unitholder are necessary to authorize the execution and delivery by such
Covered Unitholder of this Agreement, the performance by such Covered Unitholder
of its obligations hereunder or the consummation by such Covered Unitholder of
the transactions contemplated hereby. This Agreement has been duly and validly
executed and delivered by such Covered Unitholder and, assuming due
authorization, execution and delivery by the Partnership, constitutes a legal,
valid and binding obligation of such Covered Unitholder, enforceable against
such Covered Unitholder in accordance with its terms, except as enforcement may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar Laws affecting creditors’ rights generally and by general principles of
equity (regardless of whether considered in a proceeding in equity or at Law).

(c) Except for the applicable requirements of the Exchange Act, (i) no filing
with, and no permit, authorization, consent or approval of, any Governmental
Authority is necessary on the part of such Covered Unitholder for the execution,
delivery and performance of this Agreement by such Covered Unitholder or the
consummation by such Covered Unitholder of the transactions contemplated hereby
and (ii) neither the execution, delivery or performance of this Agreement by
such Covered Unitholder nor the consummation by such Covered Unitholder of the
transactions

 

4



--------------------------------------------------------------------------------

contemplated hereby nor compliance by such Covered Unitholder with any of the
provisions hereof shall (A) conflict with or violate any provision of the
Organizational Documents of such Covered Unitholder, (B) result in any breach or
violation of, or constitute a default (or an event which, with notice or lapse
of time or both, would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, or result in the
creation of a Lien on such property or asset of such Covered Unitholder pursuant
to, any contract to which such Covered Unitholder is a party or by which such
Covered Unitholder or any property or asset of such Covered Unitholder is bound
or affected or (C) violate any order, writ, injunction, decree, statute, rule or
regulation applicable to such Covered Unitholder or any of such Covered
Unitholder’s properties or assets except, in the case of clause (B) or (C), for
breaches, violations or defaults that would not, individually or in the
aggregate, materially impair the ability of such Covered Unitholder to perform
its obligations hereunder.

(d) As of the date of this Agreement, there is no action, suit, investigation,
complaint or other proceeding pending against such Covered Unitholder or, to the
knowledge of such Covered Unitholder, any other Person or, to the knowledge of
such Covered Unitholder, threatened against such Covered Unitholder or any other
Person that restricts or prohibits (or, if successful, would restrict or
prohibit) t the rights of any party under this Agreement or the performance by
any party of its obligations under this Agreement.

(e) Such Covered Unitholder understands and acknowledges that the Partnership is
entering into the Merger Agreement in reliance upon such Covered Unitholder’s
execution and delivery of this Agreement and the representations and warranties
of such Covered Unitholder contained herein.

7. Certain Covenants of each Covered Unitholder. Each Covered Unitholder,
severally (but not jointly), hereby covenants and agrees, in each case, only on
its own behalf as follows, in each case except as otherwise approved in writing
by Conflicts Committee:

(a) Prior to the Termination Date, and except as contemplated hereby, each
Covered Unitholder shall not (i) Transfer, or enter into any contract, option,
agreement or other arrangement or understanding with respect to the Transfer of,
any of the Covered Units or beneficial ownership or voting power thereof or
therein (including by operation of Law), (ii) grant any proxies or powers of
attorney, deposit any Covered Units into a voting trust or enter into a voting
agreement with respect to any Covered Units or (iii) knowingly take any action
that would make any representation or warranty of such Covered Unitholder
contained herein untrue or incorrect or have the effect of preventing or
disabling such Covered Unitholder from performing its obligations under this
Agreement. Notwithstanding anything to the contrary in this Agreement, a Covered
Unitholder may Transfer any or all of the Covered Units, in accordance with
applicable Law, to an Affiliate of Parent; provided that prior to and as a
condition to the effectiveness of such Transfer, each such Affiliate of Parent
to whom any of such Covered Units or any interest in any of such Covered Units
is or may be Transferred shall have executed and delivered to the Partnership a
counterpart of this Agreement pursuant to which such Person shall be bound by
all of the terms and provisions of this Agreement as if such Person were a party
with the obligations of a Covered Unitholder. Any Transfer of Covered Units in
violation of this provision shall be void.

 

5



--------------------------------------------------------------------------------

(b) Prior to the Termination Date, in the event that a Covered Unitholder
becomes the Record Holder or acquires beneficial ownership of, or the power to
vote or direct the voting of, any additional Common Units or other voting
interests with respect to the Partnership, such Covered Unitholder shall
promptly notify the Partnership of such Common Units or voting interests, such
Common Units or voting interests shall, without further action of the parties,
be deemed Covered Units and subject to the provisions of this Agreement, and the
number of Common Units held by such Covered Unitholder set forth on Schedule A
hereto shall be deemed amended accordingly and such Common Units or voting
interests shall automatically become subject to the terms of this Agreement.

8. Transfer Agent. Each Covered Unitholder hereby authorizes the Partnership or
its counsel to notify the Partnership’s transfer agent that there is a stop
transfer order with respect to all Covered Units (and that this Agreement places
limits on the voting and Transfer of such Covered Units); provided, however,
that the Partnership or its counsel shall further notify the Partnership’s
transfer agent to lift and vacate the stop transfer order with respect to the
Covered Units on the Termination Date.

9. Unitholder Capacity. This Agreement is being entered into by Parent solely in
its capacity as a holder of Common Units, and nothing in this Agreement shall
restrict or limit the ability of Parent or any of its Affiliates or any employee
thereof who is a director or officer of the Partnership to take any action in
his or her capacity as a director or officer of the Partnership to the extent
specifically permitted by the Merger Agreement.

10. Disclosure. Each Covered Unitholder hereby authorizes the Partnership to
publish and disclose in any announcement or disclosure required by the SEC and
in the Consent Solicitation Statement/Proxy Statement such Covered Unitholder’s
identity and ownership of the Covered Units and the nature of such Covered
Unitholder’s obligations under this Agreement.

11. Non-Survival of Representations and Warranties. The representations and
warranties of each Covered Unitholder in this Agreement shall terminate on the
Termination Date or upon the closing of the transactions contemplated by this
Agreement and by the Merger Agreement.

12. Amendment or Supplement. This Agreement may be amended or supplemented in
any and all respects by written agreement of the parties hereto.

13. Waiver. No failure or delay by any party hereto in exercising any right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right hereunder. Any agreement on the part of a party hereto to any
extension or waiver shall be valid only if set forth in an instrument in writing
signed on behalf of such party.

 

6



--------------------------------------------------------------------------------

14. Notices. All notices and other communications hereunder must be in writing
and will be deemed duly given if delivered personally or by email transmission,
or mailed through a nationally recognized overnight courier, postage prepaid, to
the parties at the following addresses (or at such other address for a party as
specified by like notice, provided, however, that notices of a change of address
will be effective only upon receipt thereof):

 

  (i)

If to Parent (or any other Covered Unitholder):

CONSOL Energy Inc.

1000 CONSOL Energy Drive, Suite 100

Canonsburg, Pennsylvania 15317-6506

Attention:     Miteshkumar B. Thakkar

                     Martha A. Wiegand

Email:    miteshthakkar@consolenergy.com

marthawiegand@consolenergy.com

with copies (which shall not constitute notice) to:

Latham & Watkins LLP

811 Main Street, Suite 3700

Houston, Texas 77002

Attention:     Nick S. Dhesi

                     William N. Finnegan IV

Email:     nick.dhesi@lw.com

                bill.finnegan@lw.com

 

  (ii)

If to the Partnership:

CONSOL Coal Resources GP LLC

1000 CONSOL Energy Drive, Suite 100

Canonsburg, Pennsylvania 15317-6506

Attention:     Miteshkumar B. Thakkar

                     Martha A. Wiegand

Email:    miteshthakkar@consolenergy.com

marthawiegand@consolenergy.com

with copies (which shall not constitute notice) to:

Sidley Austin LLP

Wells Fargo Plaza

1000 Louisiana St #6000

Houston, Texas 77002

Attention:    William J. Cooper

Email:          wcooper@sidley.com

Notices will be deemed to have been received on the date of receipt if
(a) delivered by hand or nationally recognized overnight courier service or
(b) upon receipt of an appropriate confirmation by the recipient when so
delivered by email (to such email specified or another email or emails as such
person may subsequently designate by notice given hereunder only if followed by
overnight or hand delivery).

 

7



--------------------------------------------------------------------------------

15. Entire Agreement. This Agreement, the Merger Agreement (including the
exhibits and schedules thereto) and any certificates delivered by any party
pursuant to the Merger Agreement constitute the entire agreement and
understanding, and supersede all other prior agreements and understandings, both
written and oral, among the parties with respect to the subject matter of this
Agreement and thereof.

16. No Third-Party Beneficiaries. This Agreement shall not confer upon any
Person other than the parties hereto any rights (including third-party
beneficiary rights or otherwise) or remedies hereunder, with the exception of
those rights conferred to the Conflicts Committee in this Agreement.

17. Assignment; Successors. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned, in whole or in part, by
operation of Law or otherwise, by any of the parties without the prior written
consent of each of the other parties. Subject to the preceding sentence, this
Agreement shall be binding upon, inure to the benefit of, and be enforceable by,
the parties hereto and their respective successors and permitted assigns. Any
purported assignment not permitted under this Section 17 shall be null, void and
ineffective; provided, however, that the Partnership may assign all or any of
its rights and obligations hereunder to any direct or indirect wholly owned
Subsidiary of the Partnership, and Parent may Transfer any or all of the Covered
Units in accordance with Section 7(a); provided further that no assignment shall
limit the assignor’s obligations hereunder.

18. Other Miscellaneous Provisions. The provisions of Sections 9.6, 9.8, 9.9,
9.11 and 9.12 of the Merger Agreement shall be incorporated into to this
Agreement, mutatis mutandis, except for such changes as are required to comply
with applicable Law.

19. Conflicts Committee. In addition to any other approvals required by the
parties under this Agreement, any waiver, amendment or termination of this
Agreement or assignment of rights under this Agreement must be approved or
consented to, in the case of the Partnership, by the Conflicts Committee.

[The remainder of this page is intentionally left blank.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Partnership and Parent have caused to be executed or
executed this Agreement as of the date first written above.

 

PARENT CONSOL ENERGY INC. By:  

/s/ Miteshkumar B. Thakkar

Name:   Miteshkumar B. Thakkar Title:   Chief Financial Officer

SIGNATURE PAGE TO SUPPORT AGREEMENT



--------------------------------------------------------------------------------

PARTNERSHIP CONSOL COAL RESOURCES LP By:   CONSOL Coal Resources GP LLC,   its
general partner By:  

/s/ Miteshkumar B. Thakkar

Name:   Miteshkumar B. Thakkar Title:   Chief Financial Officer

SIGNATURE PAGE TO SUPPORT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE A

 

Unitholder

  

Existing Units

CONSOL Energy Inc.    16,811,818

SCHEDULE A